                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

JAMES TOWNSEND                                   CIVIL ACTION NO. 18-937-P

VERSUS                                           JUDGE DOUGHTY

WARDEN COOPER, ET AL.                            MAGISTRATE JUDGE HORNSBY

                                        JUDGMENT

       For the reasons stated in the Report and Recommendation [Doc. No. 22] of the

Magistrate Judge previously filed herein, and after an independent review of the record,

including the Objection [Doc. No. 24] filed by Plaintiff, and determining that the findings

are correct under the applicable law;

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s claims arising

at Hunt Correctional Center against defendants Warden Tanner, Unknown Female Hunt

Correctional Officer 1, Unknown Female Hunt Correctional Officer 2, Unknown Hunt

Ranking Supervisor Officer 1, and Unknown Hunt Ranking Supervisor Officer 2 be

DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C. § 1915(e). Plaintiff’s

claims arising at David Wade Correctional Center against defendants Warden Goodwin,

Mrs. Hearn, and Nurse Supervisor Norris remain pending at this time.
      THUS DONE AND SIGNED, in chambers, in Monroe, Louisiana, on this

14th day of January, 2019.


                                         ________________________________
                                         TERRY A. DOUGHTY
                                         UNITED STATES DISTRICT JUDGE
